Citation Nr: 1535009	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic asthma or bronchitis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine-like headaches.  

3.  Entitlement to service connection for a post-traumatic migraine headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, reopened and denied the claim for service connection for migraine-like headaches and chronic asthma/bronchitis.  

The issues of service connection for migraine-like headaches and chronic asthma or bronchitis were previously denied in an unappealed May 2002 rating decision.  The Board finds that the disabilities claimed and denied in May 2002 and the current claim are the same as the Veteran has identified the same disability in each claim and identified recurrent in-service treatment as evidence of the onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the migraine-like headaches and chronic bronchitis disabilities adjudicated in 2002.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  
See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

As explained below, additional evidence, including a VA examination, was added to the record by the RO after the last adjudication of the claim and before certification of the claim to the Board.  Typically, in this situation a claim must be remanded for consideration of the new evidence in the first instance by the agency of original jurisdiction (AOJ).  As explained below, the Board finds that this is the proper action for the claim involving chronic asthma or bronchitis.  However, as the  action taken with regard to the headache claim herein represents a full grant of the benefits sought on appeal, there is no prejudice to the Veteran in the Board proceeding with a decision as to this issue at this time.
 
In March 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the AOJ.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  In any case, given the date of the Veteran's substantive appeal, waiver of RO consideration is presumed.  See 38 U.S.C.A. § 7105(e).


FINDINGS OF FACT

1.  In May 2002, service connection for migraine-like headaches was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the May 2002 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for migraine-like headaches.

3.  A post-traumatic migraine headache disability had its onset during service.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied a claim for service connection for migraine-like headaches is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  Evidence received more than one year since the May 2002 rating decision is new and material and the claim of entitlement to service connection for migraine-like headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a post-traumatic migraine headache disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2014). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for migraine-like headaches was initially denied in a May 2002 rating decision on the basis that a current chronic headache disability had not been demonstrated or shown to be related to service.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

Evidence received more than one year since the May 2002 rating decision includes VA treatment records demonstrating diagnoses of and treatment for chronic migraine headaches.  In addition, a June 2010 letter from Dr. E.U., the Veteran's treating neurologist, stated that the Veteran was being treated for post-traumatic headaches related to a 1984 in-service accident.  A December 2013 VA examiner stated that the Veteran's current post-traumatic migraine headache disability was caused by or the result of the traumatic brain injury he sustained during active duty service in July 1984. 

The VA and private treatment records and opinions are new in that they were not previously of record.  They pertain to a basis for the prior denial, namely whether the Veteran has a current, chronic headache disability related to service.  As such, the claim is reopened.

The Board notes that the Veteran has been consistent in his report of the July 1984 in-service injury.  His service treatment records document treatment for this injury as well as numerous other instances of treatment for headaches and migraines.  Specifically, a March 1988 treatment record indicates that common migraine headaches were diagnosed by neurology.  The Board acknowledges that headaches were not reported or demonstrated upon examination at separation from service, but finds that the Veteran's statements regarding the in-service injury and the onset of migraine headaches thereafter to be credible and supported by the service treatment records.  

Post-service, in addition to medical treatment for headaches, there are two positive opinions finding a link between the Veteran's current disability, diagnosed as post-traumatic migraine headaches, and service.  While the June 2010 private opinion did not provide a rationale, the December 2013 VA examiner provided the positive nexus opinion and a clear rationale after reviewing and summarizing the key evidence of record.  

The Board also acknowledges that a May 2010 VA examiner concluded that an etiology opinion could not be provided without resort to speculation.  As such, the VA examiner essentially declined to provide an opinion and for this reason, the May 2010 VA examiner's opinion constitutes non-evidence.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  There are no medical opinions against a finding of a nexus between the Veteran's current disability and service.  

The Board finds that the most probative opinions of record link the current post-traumatic migraine headache disability to service.  As such, and resolving all doubt in the Veteran's favor, the Board finds that service connection for post-traumatic migraine headache disability is granted.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for migraine-like headache disability is reopened.

Service connection for post-traumatic migraine headache disability is granted. 


REMAND

Following a July 2013 statement of the case, the RO obtained new medical evidence, specifically a December 2013 VA examination report, relevant to the claim to reopen service connection for chronic asthma or bronchitis.  The RO did not consider this evidence in the first instance in a Supplemental Statement of the Case prior to certification of the claim to the Board in February 2015.  Moreover, since this evidence was obtained by the AOJ, it is not subject to automatic waiver pursuant to 38 U.S.C.A. § 7105(e).  As such, the claim must be remanded to the AOJ for consideration of all new evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim to reopen service connection for chronic asthma or bronchitis, in light of the new evidence received since the July 2013 Statement of the Case, particularly the December 2013 VA examination report.   If the claim on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


